Citation Nr: 0423320	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  02-00 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from September 1941 to 
September 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision of the Regional 
Office (RO).

By a decision in April 2003, the Board found that new and 
material evidence had been received to reopen a claim for 
service connection for a back disability.  The reopened claim 
for service connection for a back disability was remanded to 
the RO for additional development of the evidence.  The case 
is again before the Board for appellate consideration.

A motion to advance this case on the Board's docket, which 
was received by the Board on August 12, 2004 was granted by 
the Board on August 13, 2003, for good cause.  38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. § 20.900(c) (2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In August 2004, additional evidence pertinent to the appeal 
was received without waiver of RO consideration of the 
additional evidence.  The RO has not adjudicated the issue on 
appeal with consideration of this additional evidence.  
Bernard v. Brown, 4 Vet.App. 384 (1993).  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for the action as 
follows:

The RO must consider all additional 
evidence of record received since 
issuance of the supplemental statement 
of the case in May 2004, and 
readjudicate the issue on appeal.  If 
the benefit sought remains denied, the 
RO should issue a supplemental statement 
of the case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



